Citation Nr: 1705023	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-14 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2.

2.  Entitlement to service connection for meralgia paresthetica of the left lateral cutaneous nerve (claimed as left thigh neuropathy).

3.  Entitlement to service connection for residuals of a bilateral ankle injury.

4.  Entitlement to service connection for atrial flutter.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

10.  Entitlement to service connection for dizziness (also claimed as vertigo).

11.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for intestinal issues.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The August 2009 rating decision, in relevant part, denied service connection for diabetes mellitus type 2, meralgia paresthetica left lateral cutaneous (claimed as left thigh neuropathy), residuals of ankle injury, and history of atrial flutter.  The January 2015 rating decision, in relevant part, denied service connection for depression, hypertension, bilateral hearing loss, sleep apnea, COPD, and dizziness, and denied the Veteran's request to reopen his previously denied claim of service connection for intestinal issues.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in October 2016.  A transcript of that hearing is of record.  The October 2016 Board hearing only addressed the issues of service connection for diabetes mellitus type 2, meralgia paresthetica left lateral cutaneous, residuals of ankle injury, and atrial flutter.

Regarding the ankle claim, the RO did not specify the ankle involved.  On numerous occasions, including in testimony at his October 2016 Board hearing, the Veteran indicated that his claim involves the right ankle.  However, in some communications he has merely used the term "ankle" without specifying left or right.  Therefore, to view the claim as broadly as possible, the issue has been expressly recharacterized on the title page of this decision as involving the bilateral ankles.

The issues of service connection for meralgia paresthetica left lateral cutaneous, residuals of bilateral ankle injury, depression, hypertension, bilateral hearing loss, sleep apnea, COPD, and dizziness, and whether new and material evidence has been received to reopen the previously denied claim of service connection for intestinal issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has diabetes mellitus type 2 that is presumed to be related to exposure to herbicide agents during his active military service in Thailand.

2.  The weight of the evidence shows that the Veteran has a cardiac disability manifested by atrial fibrillation and flutter, which is related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus type 2 have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a cardiac disability manifested by atrial fibrillation and flutter have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service incurrence of certain diseases, including diabetes mellitus type 2, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange), if they manifest to a compensable degree at any time after service, even if there is no record of the disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Herbicide Exposure

The Veteran asserts that he was exposed to herbicides during service in Vietnam and Thailand.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id.  

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

In a November 2008 statement, the Veteran asserted that he was assigned to the 35th Field Maintenance Squadron and that he was stationed in Thailand from September 1971 to September 1972.  He stated that, during that period, his squadron flew to Cam Ranh Bay and Tan Son Nhut Air Base, both in Vietnam, to repair and/or recover damaged aircrafts.  He indicated that, in mid to late August 1972, the helicopter in which he was being transported was shot down in Vietnam.

In a July 2013 statement, the Veteran reported that he was stationed at George Air Force Base, in California, from around January 1972 to December 1972, and that, during that period, he was temporarily deployed to Takhli Royal Thai Air Force Base, in Thailand, from April 1972 to November 1972.  He indicated that, while at Takhli, he was part of operations to salvage downed aircrafts in Vietnam.  

At his October 2016 Board hearing, the Veteran stated that, en route to Takhli, he changed planes in Saigon.  See October 2016 Board hearing transcript at 3.  

The Veteran's military service records reflect that he was stationed at George Air Force Base, in California, from January 1972 to November 1972.  See military personnel record, received March 3, 2010, at 3, 5, 8, 28, 31, and 38.  Significantly, these records also show that the Veteran arrived at Takhli (from George Air Force Base) August 20, 1972.  See travel voucher, id. at 12.  He made stops in Hawaii and Okinawa en route to Thailand.  These records further shows that the Veteran departed Takhli on September 18, 1972, en route back to George Air Force Base.  Id. at 12 and 14.  He made a stop in Japan en route to Alaska, then to California.  Id.

The Veteran's military occupational specialty was airframe repair specialist.  See DD-214.  The Veteran testified that, at Takhli, he worked on helicopters and F-4s.  See October 2016 Board hearing transcript at 4.  He indicated that he had to walk along the base perimeter in order to access the aircrafts.  Id. at 16-18.  He also stated that, at Takhli, he noticed and came in contact with"sticky stuff" on the skin of the aircrafts.  Id. at 16.  

In light of the above, and resolving any doubt in favor of the Veteran, the Board finds that he had service at the Takhli Royal Thai Air Force Base, in Thailand, from August 20, 1972, to September 18, 1972, and that his duties placed him on the perimeter of the air force base.  Consequently, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Diabetes

The Veteran seeks service connection for diabetes mellitus type 2.  Private treatment records show ongoing treatment for diabetes, which has manifested at a compensable level.  See, e.g., private treatment records, received March 10, 2009; see also 38 C.F.R. § 4.119, Diagnostic Code 7913.  As discussed above, the Veteran is presumed to have been exposed to herbicides during service in Thailand.  Therefore, service connection for diabetes mellitus type 2 is warranted on a presumptive basis, as a disease associated with herbicide exposure.  

Atrial Flutter

The Veteran seeks service connection for a cardiac disability, claimed as heart palpitations.  See December 2008 statement.  The Veteran's July 1975 separation examination reflects a history of intermittent episodes of tachycardia decreasing in frequency, and occasional palpitations when stooping or sudden movement.  

The Veteran underwent a VA examination in March 2011.  The examiner diagnosed paroxysmal atrial tachycardia in service and a history of atrial fibrillation and flutter, resolved.  The examiner noted that the Veteran did not currently have a chronic heart condition or chronic arrhythmia.  Notwithstanding, he opined that it is at least as likely as not that the Veteran's post-service atrial fibrillation and flutter are related to his in-service atrial tachycardia.  As noted by the examiner, the Veteran was seen in October 2007 for new onset atrial flutter and was subsequently cardioverted.  See March 2011 VA examination report at 2.  Then, in March 2008, within the year prior to submitting his claim of service connection, the Veteran had radiofrequency catheter ablation for typical atrial flutter.  Id.

The weight of the evidence shows that the Veteran has a cardiac disability manifested by atrial fibrillation and flutter that was factually ascertainable within the year leading up to the filing of the claim.  38 C.F.R. § 3.400.  Furthermore, a VA examiner has opined that this disability is related to service.  Therefore, service connection is warranted. 


ORDER

Service connection for diabetes mellitus type 2 is granted.

Service connection for a cardiac disability manifested by atrial fibrillation and flutter is granted.


REMAND

In May 2016, the Veteran submitted a substantive appeal for the issues of service connection for depression, hypertension, bilateral hearing loss, sleep apnea, COPD, and dizziness, and whether new and material evidence has been received to reopen the previously denied claim of service connection for intestinal issues.  In it, he stated that he wanted a Board hearing at the local VA office.  

As stated in the introduction, the Veteran testified at a Board hearing held in October 2016.  The hearing, however, did not cover the issues listed in the May 2016 substantive appeal.  Rather, it focused on a different set of issues.  As such, VA has not fulfilled the Veteran's May 2016 request for a Board hearing with regard to the aforementioned issues.

The Veteran seeks service connection for residuals of an ankle injury.  VA and private treatment records show complaints of, and treatment for, foot and/or ankle symptoms.  See, e.g., private treatment records, received January 30, 2012, at 29; VA treatment records, received October 20, 2014, at 185 and 225.

The Veteran has stated that he injured his right ankle in service.  In a December 2008 statement, he alluded to twisting his ankle in 1971, during service.  See December 2008 VA form 21-4142.  At his October 2016 Board hearing, the Veteran indicated that, as an aircraft repairman, he sometimes fell while working work on an aircraft.  In particular, he described working on the tail section of an aircraft at a considerable height (estimated at 8-10 feet) without a lift on which to stand.  See October 2016 Board hearing transcript at 4.

The Veteran has also indicated that he continued to have ankle symptoms after service and that he received treatment for his ankle on several occasions.  See December 2008 VA form 21-4142.  In a December 2008 statement, he reported treatment for his ankle between 1980 and 1985 at a Portland, Oregon, VA facility.

A VA examination has not been provided with regard to the Veteran's claimed ankle disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  The Veteran has met this threshold and VA should provide a VA examination to determine the nature and etiology of the Veteran's claimed ankle disability.

The Veteran also seeks service connection for a left thigh disability, claimed as neuropathy.  Private treatment records show a diagnosis of meralgia paresthetica of the left lateral cutaneous nerve.  The Veteran asserts that this disability is also related to injuries sustained in service.  See October 2016 Board hearing transcript at 4.  He also contends that it could be secondary to herbicide exposure or his diabetes.  Id. at 18.  As discussed above, the Board has conceded that the Veteran was exposed to herbicides in service and granted service connection for diabetes mellitus type 2.  The Board has also granted service connection for a cardiac disability.  Thus, the Board finds that a VA examination is also warranted as to this issue.  

As stated above, the Veteran reported VA treatment for his ankle between 1980 and 1985.  The earliest VA treatment records in the claims file are dated in 1988.  It is unclear whether VA treatment records prior to that date were deemed unavailable.  To the extent that they were deemed unavailable, there is no indication that the RO notified the Veteran about their unavailability.  On remand, the RO should make efforts to obtain any outstanding VA treatment records, to include records of ankle treatment between 1980 and 1985.  See December 2008 VA form 21-4142.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include records of ankle treatment from 1980 to 1985, as reported by the Veteran in a December 2008 statement and VA form 21-4142.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of his claimed right ankle and left thigh disabilities.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Ankles

(1)  Identify any current ankle left or right disabilities, whether musculoskeletal or neurological in nature, to include any complications related to the Veteran's diabetes or his service-connected cardiac disability.  

(2)  For any current ankle disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service, to include his presumed herbicide exposure?  If applicable, please consider the Veteran's reports of ankle injuries in service (twisted ankle, falls while working as an aircraft repairman), as well as his reports of ankle symptoms and treatment since service.

(3)  If not, is any current ankle disability at least as likely as not proximately due to his service-connected diabetes or cardiac disability?  If not, then is it at least as likely as not that any current ankle disability has been aggravated (permanently worsened beyond its natural progression) by his service-connected diabetes or cardiac disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  




(b)  Left Thigh

(1)  Identify any current left thigh disabilities, whether musculoskeletal or neurological in nature, to include any complications related to the Veteran's diabetes or his service-connected cardiac disability.  Please note that private treatment records show a diagnosis of meralgia paresthetica of the left lateral cutaneous nerve.  Also, please state whether the Veteran's has peripheral neuropathy.  If so, please indicate whether it became manifest to a degree of 10 percent or more within a year of September 18, 1972.

(2)  For any current left thigh disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service, to include his presumed herbicide exposure?  If applicable, please consider the Veteran's reports of leg injuries in service (falls while working as an aircraft repairman).

(3)  If not, is any current left thigh disability at least as likely as not proximately due to his service-connected diabetes or cardiac disability?  If not, then is it at least as likely as not that any current left thigh disability has been aggravated (permanently worsened beyond its natural progression) by his service-connected diabetes or cardiac disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.

4.  Finally, upon jurisdiction reverting back to the Board (as necessary), schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the local RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


